Citation Nr: 9917298	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-29 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disorder, and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from November 1954 
to October 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which, in pertinent part, denied 
entitlement to service connection for the appellant's various 
eye disorders. 

The appellant's original claims file was apparently lost in 
1995.  In May 1995, the appellant's representative requested 
that the claims file be sent from the San Juan RO to the 
Denver, Colorado, RO for review by the representative.  A 
Report of Contact form from the San Juan RO, dated in June 
1995, indicated that the appellant's claims file had been 
"retired," and the San Juan RO would try to retrieve it.  A 
memorandum from the Denver RO dated in September 1995 
indicated that the claims file was not found, and a rebuilt 
claims file was constructed. 

While reviewing this case, however, it was determined that 
the Board had previously denied the same claim from the 
appellant in a 1994 decision.  The Board's computerized 
appeals database (VACOLS) showed an appeal record for the 
appellant under the same claim number.  He had appealed a 
rating decision to the Board in 1990, and his appeal was 
assigned a 1991 docket number.  Using that docket number to 
search the Board's computerized database of decisions, a 1994 
decision was located.  Although appellants' names are not 
included in the decision database to protect their privacy, 
it is clear that the 1994 decision concerned this appellant, 
not only because of the match in the docket number, but also 
because evidence he has submitted in the prosecution of this 
claim is identical to evidence described in the 1994 Board 
decision.  It is not known what date in 1994 the decision was 
issued since the original copy is not available.

The appellant appealed the Board's 1994 decision to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court).  In 
December 1994, the appellant withdrew his appeal to the 
Court, indicating his intention to apply to the Board for 
reconsideration.  A Court Order dated December 19, 1994, 
dismissed the appellant's appeal.  The Board's computer 
records indicated that the appellant's claims file was 
retired to the Federal Records Center in January 1997, and 
attempts were made to retrieve those records.  The only 
records obtained concerned the appellant's withdrawal of his 
appeal to the Court and the Court's December 1994 Order.  

Therefore, despite attempts to locate the appellant's 
original claims file, these efforts have been futile.  The 
rebuilt claims file is now before the Board. 


FINDINGS OF FACT

1.  The Board denied the appellant's claim of entitlement to 
service connection for an eye disorder in a 1994 decision.  

2.  Since 1994, the following evidence has been received:  
(1) the appellant's contentions; (2) a statement from the VA 
Medical Center dated in April 1996; (3) the report of an eye 
examination conducted in January 1996; (4) reports of VA 
physical examinations conducted in 1957 and 1996; (5) service 
medical records, including personnel records; (6) medical 
statements from Dr. Rafael Fernandez dated in 1975, Dr. Jose 
Benitez dated in 1990 and 1994, Dr. Jaime Bravo Castro dated 
in 1992, Dr. Benjamin Quinones dated in 1996, and Dr. Ernesto 
L. Collazo Batista dated in 1997; (7) medical treatise 
evidence; and (8) an expert ophthalmologist's opinion dated 
in August 1998. 

3.  New and material evidence has been received since 1994.

4.  The appellant's claims for service connection for myopia, 
astigmatism, glaucoma, cataracts, exotropia, exophoria, and 
acquired or surgical aphakia are not plausible.

5.  The appellant's claim for service connection for 
retinitis pigmentosa is plausible, and the RO has obtained 
sufficient evidence for correct disposition of this claim.

6.  On pre-service and induction examinations, defective 
vision was noted.

7.  Night blindness, an early manifestation of retinitis 
pigmentosa, clearly and unmistakably pre-existed service.  

8.  The appellant's retinitis pigmentosa increased in 
severity during his period of military service.  

9.  There is clear and unmistakable medical evidence that the 
increase in disability of retinitis pigmentosa was due to the 
natural progress of this disease.


CONCLUSIONS OF LAW

1.  The 1994 Board decision denying service connection for an 
eye disorder is final.  38 U.S.C.A. §§ 7103(a) and 7104 (West 
1991 & Supp. 1999).

2.  New and material evidence has been received, and the 
appellant's claim for service connection for an eye disorder 
is reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

3.  The appellant has not presented well-grounded claims for 
service connection for myopia, astigmatism, glaucoma, 
cataracts, exotropia, exophoria, and acquired or surgical 
aphakia, and VA has no duty to assist him in developing facts 
pertinent to these claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).

4.  The appellant has presented a well-grounded claim for 
service connection for retinitis pigmentosa, and VA has 
satisfied its statutory duty to assist him in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).

5.  The presumption of soundness regarding the existence of 
retinitis pigmentosa prior to the appellant's entry into 
service has been rebutted with clear and unmistakable 
evidence.  38 U.S.C.A. §§ 1111 and 1132 (West 1991); 
38 C.F.R. § 3.304(b) (1998).

6.  The presumption of entitlement to service connection for 
retinitis pigmentosa based on aggravation during service has 
been rebutted by clear and unmistakable evidence showing that 
the increase in disability was due to the natural progress of 
this disease.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, and 
5107 (West 1991); 38 C.F.R. §§ 3.304 and 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

As discussed above, the appellant's rebuilt claims file is 
before the Board, and there is no basis to conclude that the 
original records are locatable.  The Board was able to locate 
its 1994 decision denying this claim, as discussed above, and 
will therefore use that decision, which cited and described 
the evidence that is now missing.  The Court has considered a 
situation similar to this one, where the Board relied on the 
facts recorded in prior Board decisions because the initial 
claims folder was lost.  Marciniak v. Brown, 10 Vet. App. 198 
(1997).  The Court held that in these circumstances, a 
presumption of regularity must be applied as to the Board's 
prior actions, including its findings of fact.  Id. at 200.  
It is assumed that the Board accurately recorded the facts as 
they then existed and considered all relevant evidence in the 
prior decision.  Id.  Therefore, the Board will first discuss 
the evidence previously of record and considered in 1994.

The prior Board decision has been added to the record since 
the most recent supplemental statement of the case.  However, 
it is not necessary to provide notice to the appellant and 
his representative of the 1994 Board decision.  The appellant 
had the same representative in 1994.  Both he and his 
representative were clearly aware of and received notice of 
the Board's 1994 decision since it was appealed to the Court.  
Therefore, no prejudice results to the appellant from the 
Board's use of that decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

It was noted that the Board had previously denied this claim 
in a November 1957 decision.  After the appellant reopened 
his claim, an August 1989 rating decision from the San Juan 
RO denied the claim, and that rating decision was appealed to 
the Board.  The Board remanded the appellant's case in July 
1991 for additional development.  Since a review of the 
record showed that the RO had reopened the appellant's claim 
and reconsidered it based on all the evidence of record, the 
Board also did so in its 1994 decision.  The Board concluded 
that the appellant's eye disorders were not incurred in or 
aggravated by his military service.  The Board's findings of 
fact were:  (1) that the appellant's night blindness was an 
early manifestation of retinitis pigmentosa and pre-existed 
his entry into service; (2) that the appellant's pre-existing 
retinitis pigmentosa did not increase in severity during his 
military service beyond the natural progress of the disease; 
and (3) that an eye disorder, including retinitis pigmentosa, 
refractive error, optic atrophy, glaucoma, exotropia, 
exophoria, and aphakia status post cataract extraction, 
associated solely with the appellant's period of active 
service was not demonstrated.  It was noted that copies of 
medical literature cited in the Board's 1994 decision were 
provided to the appellant in accordance with Thurber v. 
Brown, 5 Vet. App. 119 (1993), and no additional argument was 
received at that time.

The appellant's pre-entrance examination in June 1953 and 
induction examination in November 1954 showed defective 
vision.  In June 1953, his distant vision was correctable to 
20/30 bilaterally, and near vision was J1.  In November 1954, 
his distant vision was correctable to 20/20 bilaterally.  He 
was examined at the Walter Reed Army Hospital eye clinic in 
July 1955 with complaints of night blindness.  During the 
examination, he reported that he had always had difficulty 
seeing at night since childhood and that for the past year 
and a half he had experienced extreme difficulty seeing at 
night.  While in basic training, he was excused from all 
night problems and from guard duty.  He denied a family 
history of night blindness.  

The appellant's vision was 20/120, J1, correctable to 20/40, 
J1, in the right eye, and 20/160, J1, correctable to 20/40, 
J1 in the left.  Media were clear, and the discs were of good 
color, with no cupping or elevation.  The maculae appeared 
normal.  There was marked attenuation of the arterioles.  
There was no jet-black bony corpuscular-like pigmentation in 
the retina; however, in the inferior nasal aspect of the 
right fundus, there was some generalized depigmentation of 
the retina, as evidenced by increased choroidal details.  
Slit lamp examination was negative.  Under normal 
illumination, peripheral visual fields of the left eye were 
slightly reduced to within 70 degrees temporally.  Under 
reduced illumination, the fields were markedly restricted, so 
that on peripheral field testing they were reduced to 5 
degrees with a 6-millimeter white test target at one meter.  

The diagnoses were congenital night blindness and compound 
myopic astigmatism.  The examiner commented that the 
appellant had severe night blindness that was probably 
congenital in origin.  A restriction barring work in poor 
illumination was recommended.  Diagnostic studies, including 
electroretinography and retinal photography, were to be 
completed.  A December 1955 consultation report indicated 
that the appellant had undergone electroretinography and 
photography.  He had a profile of E3 and was acceptable for 
overseas duty.  Visual acuity was 20/300, J8, bilaterally, 
correctable to 20/70, J8.  At the appellant's separation from 
service, his distant vision was correctable to 20/30 and near 
vision to J5, bilaterally.

Following service, the appellant underwent a VA eye 
examination in February 1957.  He reported poor vision, 
especially at night.  Lids and corneae were normal.  Fundus 
examination revealed clear media.  Pigmentation of the 
maculae was irregular, and the vessels were attenuated.  
Discs were normal.  Vision was correctable to 20/50 on the 
right and 20/60 on the left.  The examiner's impression was 
night blindness and macular degeneration incipient.

A written statement from Rafael O. Fernandez, M.D., dated in 
November 1975, indicated that the appellant was being treated 
for pigmentary degeneration of the retinas and right eye 
cataract.  He had had cataract surgery on the left in March 
1975, but his vision still remained 20/800.

A VA ophthalmology examination in April 1989 indicated 
diagnoses of exotropia on the left, aphakia on the right, and 
retinitis pigmentosa.  The appellant's visual acuity was 
20/400 on the right, and he could count fingers at four feet 
on the left.

Jose L. Benitez, M.D., reviewed the appellant's July 1955 in-
service eye evaluation.  In a July 1990 written statement, 
Dr. Benitez concluded that the appellant had early signs of 
retinitis pigmentosa in July 1955.  Dr. Benitez stated that 
the type of tests ordered by the doctor in 1955 would have 
established the diagnosis of retinitis pigmentosa at that 
time.

Jaime L. Bravo Castro, M.D., evaluated the appellant in 
February 1992.  Dr. Bravo indicated that the appellant 
complained of a decrease in night vision of several years' 
duration, as well as progressive decrease in visual acuity.  
There was a history of bilateral cataract extraction, 
glaucoma treated with Betagan, and retinitis pigmentosa.  His 
visual acuity was 20/200, eccentric, on the right, and he 
could only finger count on the left.  Tension was 23 
bilaterally.  Slit lamp examination showed the corneae were 
clear.  The anterior chambers were deep, and vitreous was 
present in the right eye anterior chamber.  There was 
evidence of bilateral intracapsular cataract extraction.  
Fundoscopy revealed pigmented cells in the vitreous cavity, 
marked attenuation of vessels, pale disc, atrophic retinae, 
pigment epithelium changes, and spicule formation in both 
eyes.  The retinae were fully attached.  The diagnosis was 
retinal pigment epithelial disease, most probably retinitis 
pigmentosa.

At a personal hearing in May 1992, the appellant testified 
that the only eye problems he knowingly had prior to service 
were astigmatism and myopia.  He stated that he had never 
seen an ophthalmologist prior to service, but that his local 
optometrist had corrected his vision to 20/20.  He added that 
he began having serious eyesight problems in service.  

In March 1993, a VA expert in ophthalmology issued an opinion 
regarding the appellant's case.  After reviewing the 
appellant's ophthalmologic history, the doctor concluded that 
retinitis pigmentosa was evident from the history and 
findings of record, but that the appellant's refraction 
problem (compound myopic astigmatism) was not related to 
retinitis pigmentosa.  Noting both the recent contentions 
that night blindness first developed in service and the July 
1955 report showing a history of night blindness since 
childhood, the doctor concluded that the appellant's 
condition "existed prior to enlistment, and it progressed as 
usually in those cases, not influenced adversely by his 
military service."  The doctor pointed out that at the time 
the appellant reported a 11/2-year history of extreme symptoms, 
he had only been in service for about seven months.

The report of a VA ophthalmologic examination conducted in 
April 1993 showed diagnoses of retinitis pigmentosa, surgical 
aphakia, alternating exophoria, and optic atrophy.  The 
appellant's bilateral uncorrected visual acuity, near and 
far, was light perception only.  There was central tunnel 20- 
25 visual field deficit. 

In the 1994 decision, the Board cited medical literature 
indicating that retinitis pigmentosa is a disease of 
hereditary origin.  Marvin F. Kraushar, M.D., Vitreoretinal 
Disease A Manual for Diagnosis and Treatment 289, 313 (Peter 
H. Morse, M.D., ed., 1979).  It was also noted that one of 
the appellant's other eye conditions, optic atrophy, is 
secondarily related to retinitis pigmentosa.  Id. at 315.  
Other eye conditions such as glaucoma, exotropia, exophoria, 
cataracts, and surgical aphakia were first noted in 1975, 
many years after the appellant's service.  Service connection 
for the appellant's refractive error of the eye, which was 
unrelated to retinitis pigmentosa, was denied under 38 C.F.R. 
§ 3.303 (1998).

In October 1996, the appellant filed a claim for service 
connection for blindness, including glaucoma, retinitis 
pigmentosa, and macular degeneration.  In connection with 
another claim, a statement from the VA Medical Center had 
been submitted in April 1996, which indicated that the 
appellant had retinitis pigmentosa and glaucoma.  His visual 
acuity was 10/200 bilaterally.  He was unable to see the 
target during visual field testing.  The enclosed report of 
an eye examination conducted in January 1996 showed diagnoses 
of retinitis pigmentosa, surgical aphakia, and glaucoma.

In November 1996, the appellant underwent a VA physical 
examination in connection with another claim.  It was 
indicated that he was currently totally blind.  He reported a 
history of retinitis pigmentosa and degenerative macula since 
1956, cataract extraction and bilateral aphakia in 1973, and 
glaucoma since 1980.  In addition to total blindness, other 
diagnoses were glaucoma in both eyes, macular degeneration, 
retinitis pigmentosa, and bilateral aphakia.

The RO sent a letter to the appellant requesting that he 
submit evidence in support of his claim.  In a March 1997 
statement, he indicated that he was submitting:  (1) a copy 
of his 1954 induction physical examination showing diagnosis 
only of compound myopic astigmatism, correctable to 20/20 
bilaterally; (2) records from 1955 showing problems with 
night training; (3) the ophthalmic evaluation conducted at 
Walter Reed in July 1955; (4) a medical certificate from 1955 
changing his physical profile due to his eye disorder; (5) a 
report of VA examination conducted in 1957 showing diagnoses 
of irregularity in pigmentation, night blindness, and macular 
degeneration; (6) a 1975 statement from Dr. Rafael Fernandez; 
(7) a 1990 statement from Dr. Jose Benitez; (8) a 1992 
statement from Dr. Jaime Bravo Castro; (9) a 1994 statement 
from Dr. Benitez; (10) a 1996 statement from Dr. Carmen Hen; 
and (11) a 1996 evaluation conducted by Dr. Benjamin 
Quinones.  He indicated that several other doctors had also 
treated him since 1995, all of whom concluded there was no 
treatment for his retinitis pigmentosa.

The appellant's 1954 enlistment examination, July 1955 Walter 
Reed consultation, 1955 physical profile, 1957 VA examination 
report, 1990 statement from Dr. Benitez, and 1992 statement 
from Dr. Bravo contained the same information as reported in 
the Board's 1994 decision and discussed above.  The January 
1996 eye evaluation conducted by Dr. Carmen "Hen" is also 
discussed above.

The 1994 statement from Dr. Benitez indicated that after 
again reviewing the appellant's records, it was Dr. Benitez's 
opinion that the appellant had retinitis pigmentosa while on 
active duty.  Unfortunately, the ERG (electroretinography) 
mentioned in the 1955 evaluation was never done or was lost.  
However, clinically, and based on history and examination, it 
was clear that the appellant already had retinitis pigmentosa 
in 1955.  

The 1996 statement from Dr. Quinones indicated that the 
appellant's medical records had been reviewed at his request.  
It was clear that the induction examination in November 1954 
contained no remarks about retinal disease.  This document 
did not show the nature of the appellant's visual problem, 
except for myopia and astigmatism, which was corrected to 
20/20 bilaterally.  The consultation reports from 1955 
clearly noted the appellant's night vision problem, which 
although present since childhood, had become "extreme" over 
the past year and a half.  His vision had decreased from 
20/20 to 20/40 with best correction.  The examination 
described the media as clear with normal discs and maculae 
and marked attenuation of arterioles, with corpuscular-like 
pigmentation.  All of these findings were compatible with 
retinitis pigmentosa.  It was also clear that the July 1955 
and February 1957 records showed that the appellant's vision 
continued to worsen, since it dropped from 20/40 bilaterally 
to 20/50 for the right eye and 20/60 for the left eye.  Dr. 
Quinones indicated that all of the above documents clearly 
showed that the appellant's vision problems were not due to 
myopia, but most probably to retinitis pigmentosa, and that 
the first manifestation of retinal disease occurred during 
active duty before July 1955.  The appellant also submitted 
his service personnel records.

A May 1997 rating decision, inter alia, denied the 
appellant's claim for service connection for his various eye 
disorders.  In his notice of disagreement, the appellant 
argued that service connection could be granted for 
congenital disorders that were initially manifested during 
service or which preexisted service and progressed at an 
abnormally high rate during service.  He stated that he had 
submitted new and material evidence to reopen his claim, 
which consisted of the above medical opinions from Doctors 
Benitez and Quinones, and he maintained that there were no 
medical opinions of record contradicting these opinions.  He 
also argued that he was entitled to the presumption of 
soundness and presumption of aggravation.  He cited prior 
Board decisions on other veterans' claims that had apparently 
granted similar claims based on aggravation and argued that 
the Board must conform to these decisions to achieve 
consistency in the adjudicative process. 

The appellant addressed the same arguments in his substantive 
appeal.  He submitted another copy of the 1996 letter from 
Dr. Quinones.  He also submitted a statement from Ernesto L. 
Collazo Batista, M.D., dated in October 1997, which indicated 
that the appellant currently has end-stage retinitis 
pigmentosa.  A review of his ocular history showed that the 
disease began affecting his vision during his military 
service in 1954 and worsened while he was on active duty.  He 
was now totally disabled.

In another VA Form 9 submitted in 1998, the appellant's 
representative stated that the RO had failed to address the 
issue of whether new and material evidence had been submitted 
to reopen this claim, but it was assumed that the claim had 
been reopened.  The appellant's representative submitted 
medical treatise evidence from Ophthalmology:  Principles and 
Concepts (6th ed. 1986) concerning the difficulties in 
diagnosing retinal degeneration.  It was stated that all of 
the appellant's various eye symptoms and diagnoses were 
retinal degeneration.  The evidence submitted indicated that 
retinitis pigmentosa is part of a hereditary group of 
progressive disorders of vision.  Night blindness is the 
initial sign of this disorder and develops in adolescence.  
Eventually, all vision is lost.

The RO referred the appellant's claims file to a VA 
ophthalmologist for an expert medical opinion.  The opinion 
dated in August 1998 indicated that the diagnoses of night 
blindness and refractive error (myopia and astigmatism) 
during service were correct.  The macular degeneration noted 
in February 1957 was indicative of a chronic disease process 
and etiologically due to retinitis pigmentosa.  The appellant 
now has end-stage retinitis pigmentosa, acquired aphakia, and 
chronic open-angle glaucoma.  The physician reviewed the 
claims folder.  It was concluded that the appellant suffered 
from night blindness and myopia at the time of his entry into 
service, which started to progress during the 1950s.  This 
was the normal course for this genetic disease where the 
early manifestations of night blindness are followed by 
constriction in the visual field and progresses to tubular 
vision and finally to loss of central vision.


II. Legal Analysis

A. New and material evidence

A 1994 Board decision denied service connection for an eye 
disorder.  There is no evidence of record regarding notice of 
this decision because the appellant's original claims file 
has been lost.  However, there is a presumption of regularity 
that applies to official acts, and "in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties."  Ashley v. 
Derwinski, 2 Vet. App. 62, 64 (1992), citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This 
presumption applies to the mailing of Board decisions.  Davis 
v. Brown, 7 Vet. App. 298 (1994); see also Mindenhall v. 
Brown, 7 Vet. App. 271 (1994) (applying the presumption of 
regularity to official duties of the RO).  Therefore the 
presumption of regularity applies to notice to the appellant 
of the 1994 Board decision.  The Board notes that he does not 
maintain that he did not receive notice of this decision.  In 
fact, as indicated above, he clearly had notice of this 
decision since he appealed it to the Court.

When the Board disallows a claim, a claim based upon the same 
factual basis may not be considered.  38 U.S.C.A. § 7104(b) 
(West 1991).  A decision of the Board is final unless the 
Chairman orders reconsideration.  38 U.S.C.A. §§ 7103(a) and 
7104(a) (West 1991 & Supp. 1999); 38 C.F.R. § 20.1100 (1998).  
No motion for reconsideration is of record; therefore, the 
1994 Board decision is final.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The Court concluded 
in Elkins that the Federal Circuit in Hodge effectively 
"decoupled" the relationship between determinations of 
well-groundedness and of new and material evidence by 
overruling the "reasonable-possibility-of-a-change-in-
outcome" test established by Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  See Elkins, 12 Vet. App. at 214 and 218.  
There is no duty to assist in the absence of a well-grounded 
claim.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
cert. denied, sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  
See also Winters v. West, 12 Vet. App. 203 (1999).  Third, if 
the reopened claim is well grounded, VA may evaluate the 
merits of the claim after ensuring that the duty to assist 
under 38 U.S.C. § 5107(b) has been fulfilled.

Although the RO denied entitlement to service connection for 
an eye disorder in the May 1997 rating decision without 
considering the preliminary issue of whether the appellant 
had submitted new and material evidence to reopen the claim, 
the Board has jurisdiction to consider the issue of whether 
new and material evidence has been submitted because that 
issue is part of the same "matter" of whether the appellant 
is entitled to service connection for this disability.  
Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting 
the provision contained in 38 U.S.C.A. § 7104(a) that the 
Board has jurisdiction to decide "all questions in a 
matter" on appeal).  When a claimant submits a claim for 
service connection for a disability, the question of whether 
there is new and material evidence to reopen the claim is 
implicated where there is a prior final decision regarding 
that claim.  Id. at 392.  Although these are two separate 
questions, they are components of a single claim for service 
connection.  Id.  Thus, the issue on appeal has been 
recharacterized on the first page of this decision.  See also 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995) (Board has a legal 
duty to consider the requirement of whether new and material 
evidence has been submitted regardless of the RO's actions); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the appellant 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See 38 U.S.C.A. §§ 5104, 5107(a), 
7104(a), and 7105(d)(1) (West 1991); 38 C.F.R. §§ 3.103(a), 
3.103(c)(1), 3.103(c)(2), 3.103(d), 19.9, 19.25, 19.29, and 
19.31 (1998); see also VAOPGCPREC 16-92 (1992).

Although the relevant statutes and regulations regarding new 
and material evidence were not included in the statement of 
the case, the appellant's due process rights are not violated 
by this Board decision.  When the RO denied the appellant's 
claim of entitlement to service connection for an eye 
disorder in May 1997, it necessarily reviewed all of the 
evidence of record to reach that decision.  Since the Board 
must review all of the evidence of record in order to 
determine whether new evidence has been presented and whether 
it is material to the underlying issue, the appellant is not 
prejudiced by the Board's consideration of the preliminary 
issue of whether new and material evidence has been 
submitted.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the 
appellant's evidentiary assertions are accepted as true for 
the purpose of determining whether a well-grounded claim has 
been submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for direct service connection requires three elements 
to be well grounded.  It requires competent (medical) 
evidence of a current disability; competent (lay or medical) 
evidence of incurrence or aggravation of disease or injury in 
service; and competent (medical) evidence of a nexus between 
the in-service injury or disease and the current disability.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 (Fed. 
Cir. 1996) (table).  This third element may be established by 
the use of statutory presumptions.  Caluza, 7 Vet. App. at 
506.  Truthfulness of the evidence is presumed in determining 
whether a claim is well grounded.  Id. at 504.

A claimant who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  
38 U.S.C.A. §§ 1111 and 1132 (West 1991); 38 C.F.R. 
§ 3.304(b) (1998).  However, the presumption of soundness can 
be rebutted by clear and unmistakable evidence that the 
disorder existed prior to entry into service.  38 U.S.C.A. 
§§ 1111 and 1132 (West 1991); 38 C.F.R. § 3.304(b) (1998).  

Where the evidence establishes that an injury or disease 
preexisted service, it will be considered to have been 
aggravated by active service where there is an increase in 
disability during service.  There is no aggravation of a 
preexisting disease or injury if the condition underwent no 
increase in severity during service on the basis of all of 
the evidence of record pertinent to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b) (1998).  The usual effects of medical 
and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, will not be considered service connected unless 
the disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b)(1) (1998).  In order to rebut the 
presumption of aggravation, there must be clear and 
unmistakable evidence (obvious or manifest) that the increase 
in severity was due to the natural progress of the 
disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) and (b) (1998).

The evidence received subsequent to 1994 is presumed credible 
for the purposes of reopening the appellant's claim unless it 
is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995).  Since 1994, the following evidence has been 
received:  (1) the appellant's contentions; (2) a statement 
from the VA Medical Center dated in April 1996; (3) the 
report of an eye examination conducted in January 1996; (4) 
reports of VA physical examinations conducted in 1957 and 
1996; (5) service medical records, including personnel 
records; (6) medical statements from Dr. Rafael Fernandez 
dated in 1975, Dr. Jose Benitez dated in 1990 and 1994, Dr. 
Jaime Bravo Castro dated in 1992, Dr. Benjamin Quinones dated 
in 1996, and Dr. Ernesto L. Collazo Batista dated in 1997; 
(7) medical treatise evidence; and (8) an expert 
ophthalmologist's opinion dated in August 1998.

To the extent that the appellant contends that he incurred an 
eye disorder, including retinitis pigmentosa, during his 
military service, this evidence is not new.  He has not 
submitted any new contentions regarding this claim; he has 
merely, at best, repeated his prior assertions.  This 
evidence is cumulative of evidence associated with the claims 
file at the time of the 1994 Board decision.

The medical statements from Doctors Benitez dated in 1990 and 
Dr. Bravo dated in 1992, the service medical records, and the 
1957 VA examination report are also not new.  These records 
were copies of records previously associated with the claims 
file at the time of the 1994 Board decision.  This evidence 
is therefore duplicative and not new for purposes of 
reopening a claim.

The rest of the evidence received since 1994, as detailed 
above, is new in that it was not previously of record.  It is 
necessary, therefore, to decide if this evidence is material.  
To be material, it must bear directly and substantially on 
the merits of each essential element that was a basis for the 
prior denial.  Because the appellant is seeking to establish 
service connection for an eye disorder, material evidence 
would be significant evidence that bore substantially and 
directly on either the plausibility that (1) this condition 
did not preexist his entry into service, but was incurred in 
service, or (2) that his preexisting eye condition was 
aggravated by military service because there was an increase 
in the disability during service. 

The new evidence is material with respect to the issue of 
aggravation of the appellant's preexisting eye disorder.  Dr. 
Collazo concluded that the appellant's retinitis pigmentosa 
worsened while he was on active duty.  This opinion was 
apparently based on review of the appellant's service medical 
records.  This evidence bears directly and substantially upon 
the pertinent issue regarding this claim (i.e., that the 
appellant's preexisting eye condition was aggravated by his 
military service).  This medical opinion provides plausible 
evidence that his eye disorder was aggravated by service.

The new evidence is also material to the issue of whether the 
appellant's eye disorder was incurred in service.  He has 
submitted medical statements containing opinions that his 
retinitis pigmentosa was first manifested during his period 
of military service.  The opinions were based on review of 
his service medical records and the medical evidence shortly 
after his period of service (i.e., the 1957 VA examination).  
This evidence bears directly and substantially upon the 
pertinent issue regarding this claim (i.e., that the 
appellant's eye condition was incurred during service).  The 
medical opinions provide plausible evidence that his eye 
disorder did not preexist service, but was incurred in 
service. 

The new evidence submitted by the appellant is so significant 
that it must be considered in order to fairly decide the 
merits of his claim, and this evidence is therefore material 
evidence.  Accordingly, the new and material evidence serves 
to reopen the appellant's claim for service connection for an 
eye condition.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

B. Well-grounded claim

Since the Board has reopened the appellant's claim, it must 
be determined whether the reopened claim is well grounded 
pursuant.  See Elkins.  The laws and regulations regarding 
entitlement to service connection and the elements of a well-
grounded claim are discussed above.

The evidence shows diagnoses of several eye disorders.  The 
appellant filed a claim for service connection for 
"blindness" - glaucoma, retinitis pigmentosa, and macular 
degeneration.  The recent medical evidence shows diagnoses of 
end-stage retinitis pigmentosa, bilateral acquired or 
surgical aphakia, chronic open-angle glaucoma, and macular 
degeneration.  The prior medical evidence also showed eye 
disorders of myopia, astigmatism, optic atrophy, night 
blindness, exotropia, exophoria, and cataracts.

With respect to the appellant's myopia, this condition is 
also known as nearsightedness.  Norris v. West, 11 Vet. App. 
219, 220 (1998) (citing Dorland's Illustrated Medical 
Dictionary at 1094 (28th ed. 1994).  Myopia is a form of 
refractive error and is a congenital or developmental defect 
of the eye.  See VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part VI, para. 11.07(b) (August 26, 1996).  Refractive error 
of the eye is not a disease or injury within the meaning of 
applicable law.  See 38 C.F.R. § 3.303(c) (1998).  As 
refractive error of the eye is not, by law, a disease or 
injury, it requires more than an increase in severity during 
service in order to warrant a grant of service connection.  
There is a lack of entitlement under the law to service 
connection for refractive error of the eye, unless the 
evidence shows that it was subject to a superimposed disease 
or injury during military service that resulted in increased 
disability.  See VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  

The evidence does not show that any superimposed disease or 
injury occurred to the appellant's eyes during military 
service resulting in increased disability.  The appellant has 
at no time maintained that he incurred an eye injury during 
service, and there is no indication of such in his service 
medical records.  Therefore, as refractive error of the eye 
may be not be considered a disease or injury according to VA 
law, and as there is no competent medical evidence of a 
superimposed disease or injury during service that resulted 
in a decrease in visual acuity, the appellant has failed to 
state a plausible claim for service connection for refractive 
error of the eye.

Service connection may not be granted for a regular 
astigmatism, since this is also a congenital or developmental 
defect of the eye, see M21-1, Part VI, para. 11.07(b) (August 
26, 1996), and, as discussed above, there is no indication in 
the medical evidence that the appellant incurred a 
superimposed eye injury during service that resulted in a 
decrease in visual acuity.  Service connection may be granted 
for an irregular astigmatism, which may be due to injury.  
M21-1, Part VI, para. 11.07(b)(1) (August 26, 1996).  In such 
circumstances, service connection is granted for 
uncorrectable residuals.  However, the medical evidence does 
not show that the appellant's astigmatism is irregular.  
Therefore, he has also failed to state a plausible claim for 
service connection for astigmatism.

With respect to the appellant's cataracts, glaucoma, surgical 
aphakia, exotropia, and exophoria, the appellant has also 
failed to state a plausible claim.  As noted in the Board's 
1994 decision, the medical evidence first showed these 
conditions in 1975, almost 20 years after the appellant's 
separation from service.  No medical professional has 
rendered an opinion that any of these disorders is related to 
an inservice disease or injury, including the appellant's 
complaints of night blindness.

Retinitis pigmentosa is a disease marked by progressive loss 
of retinal response, retinal atrophy, attenuation of retinal 
vessels, and clumping of pigment, with contraction of field 
of vision.  Meeks v. Brown, 5 Vet. App. 284, 285 (1993), 
citing Dorland's Illustrated Medical Dictionary at 1456 (27th 
ed. 1988)).  The medical treatise evidence cited in the 
Board's 1994 decision, as well as the recent evidence from an 
ophthalmology textbook submitted by the appellant's 
representative, showed that his complaints of night blindness 
were an initial manifestation of retinitis pigmentosa.  The 
Board's 1994 decision also indicated that optic atrophy is 
secondarily related to retinitis pigmentosa.  The excerpt 
from the ophthalmology textbook and the 1998 VA expert 
opinion indicated that macular degeneration is etiologically 
due to retinitis pigmentosa.  The "diagnoses" of night 
blindness, optic atrophy, and macular degeneration are 
therefore all part of the appellant's claim for service 
connection for retinitis pigmentosa, rather than separate, 
identifiable eye disorders. 

The claim for service connection for retinitis pigmentosa is 
plausible.  Direct service connection can be established by 
showing that a disease or injury was either incurred in 
service or aggravated by service.  38 C.F.R. § 3.303(a) 
(1998).  The appellant's claim for service connection for an 
eye disorder by incurrence is plausible since medical 
professionals have rendered opinions that this condition was 
first manifested during his period of military service.  His 
claim for service connection for this condition by 
aggravation is also plausible, in that he complained of 
visual difficulties during service such as night blindness 
and he has continued to experience such symptoms since his 
separation from service.  There is also a medical opinion 
indicating that this condition worsened during the 
appellant's military service.  Assuming the credibility of 
this evidence, the claim must be said to be plausible, and 
therefore well grounded.

The appellant having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, medical records have been obtained and 
examinations provided.  The appellant has recently received 
extensive treatment for his eye disorders.  It appears from 
the claims file that most of these treatment records have 
been obtained.  It is possible that additional treatment 
records are available.  It is not necessary, however, that 
the Board remand this case to obtain additional treatment 
records.  Any additional treatment records would do no more 
than confirm that he currently has several eye disorders, a 
fact that is already shown by the evidence of record.  The 
appellant has not stated that any treatment records would 
contain any medical opinions as to incurrence or aggravation 
of this condition as a result of his military service or any 
information regarding new eye disorders.  Sufficient evidence 
is of record to fairly decide the appellant's claim.  
Therefore, VA has satisfied its duty to assist the appellant 
in the development of this claim. 

C. Application of the law to the facts

If a reopened claim is well grounded, VA may evaluate the 
merits of the claim after ensuring that the duty to assist 
under 38 U.S.C. § 5107(b) has been fulfilled.  See Elkins.  
As to the merits of the appellant's claim, the record 
includes some evidence that is favorable and some that is 
not.  Therefore, the Board must assess the probative weight 
of this evidence in rendering a decision including analysis 
of the credibility and probative value of the evidence, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the veteran.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 
164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Moreover, the Board may not base a decision on its own 
unsubstantiated medical conclusions, but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The Board must also assess the credibility and 
weight to be given to the medical evidence before it.  Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  The evidence is 
no longer presumed to be credible once an analysis of the 
claim on the merits is undertaken.

The first issue that must be determined is whether the 
appellant's eye disorder was incurred in service or whether 
it preexisted his entry into service.  Dr. Quinones opined 
that the first manifestation of this disease occurred during 
the appellant's military service.  Dr. Benitez opined that 
the appellant's service medical records showed findings 
suggestive of retinitis pigmentosa.  Dr. Benitez also stated 
that the appellant's history showed that he "already had" 
retinitis pigmentosa in 1955. 

The appellant's entrance examination only noted the presence 
of defective vision; therefore, he is entitled to the 
presumption of soundness with respect to the existence of a 
chronic retinal disorder (i.e., retinitis pigmentosa).  As 
indicated above, the presumption of soundness can be rebutted 
with clear and unmistakable evidence showing that a disorder 
existed prior to service.  A determination that a disorder 
existed prior to entry into service will be based on thorough 
analysis of the evidence of record, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof.  38 C.F.R. 
§ 3.304(b)(1) (1998).  History given by the veteran, which 
conformed to accepted medical principles, in conjunction with 
basic clinical data, is probative evidence of the incurrence, 
symptoms, and course of the disorder.  38 C.F.R. 
§ 3.304(b)(2) (1998). 

In this case, the accepted medical principles pertaining to 
the history, manifestations, clinical course, and character 
of retinitis pigmentosa clearly and unmistakably show that 
this disorder preexisted the appellant's entry into service.  
The history provided by the appellant while seeking medical 
treatment during service conformed to the accepted medical 
principles.  The excerpt from the ophthalmology textbook 
submitted by the appellant's representative indicated that 
retinitis pigmentosa is a hereditary disease, that is, the 
genes for future development of this disease are present from 
birth.  See also VAOPGCPREC 82-90 (O.G.C. Prec. 82-90) 
(retinitis pigmentosa is considered by medical authorities to 
be of familial or hereditary origin).  The initial signs of 
retinitis pigmentosa are symptoms of night blindness during 
adolescence.  The appellant entered service in November 1954 
and began receiving treatment for complaints of night 
blindness in July 1955, which was eight months after entry 
into service.  At that time, he reported having always had 
difficulty seeing at night since childhood, with extreme 
difficulty for about 18 months.  

Therefore, accepted medical principles regarding development 
of retinitis pigmentosa and the appellant's contemporaneous 
statements clearly indicate that this disorder preexisted his 
entry into service.  Furthermore, the VA expert ophthalmology 
opinions in 1993 and 1998 concluded, after review of the 
record, that the appellant's retinitis pigmentosa preexisted 
his entry into service.  

When examined closely, Dr. Benitez's opinions are consistent 
with this conclusion.  Dr. Benitez concluded that the 
appellant's inservice history and symptoms were indicative of 
retinitis pigmentosa.  The Board does not dispute such.  Even 
accepting that the appellant's inservice symptoms and 
findings would have supported a diagnosis of retinitis 
pigmentosa during service, that has no bearing on the 
determination as to whether this disease preexisted his entry 
into service.  In other words, it has never been disputed 
that the appellant experienced symptoms of retinitis 
pigmentosa, such as night blindness, during service; the 
pertinent issue is whether those symptoms were indicative of 
a disease incurred in service or of a disease that preexisted 
service.

Contrary to the assertions from the appellant's 
representative, VA is not rebutting the presumption of 
soundness merely on the appellant's reported history of 
preservice symptoms.  His reported history is probative 
evidence as to the incurrence, symptoms, and course of his 
retinitis pigmentosa because it conformed to the accepted 
medical principles and basic clinical data, for the reasons 
discussed above.

The only opinion of record that appears to contradict a 
finding that the appellant's retinitis pigmentosa preexisted 
his entry into service is that of Dr. Quinones, who concluded 
that the "first manifestation of retinal disease occurred 
during [the appellant's] active duty before July 1955."  
Contrary to the assertions from the appellant's 
representative, VA is not concluding that the opinions of VA 
physicians are "superior" to those of the appellant's 
private physicians.  Dr. Quinones' opinion is certainly 
competent and credible and was based on a review of the 
record.  The fact that the appellant has submitted one 
medical opinion stating that his retinitis pigmentosa was 
first manifested in service rather than preexisting service 
does not mean, however, that his claim must be allowed.  It 
remains the Board's responsibility to assess the probative 
weight of this evidence.  

Dr. Quinones' opinion is not persuasive in light of the two 
VA expert opinions, which are clearly supported by the 
medical principles as to the development of retinitis 
pigmentosa, as well as the appellant's reported history.  
Although Dr. Quinones noted the appellant's reported history 
in 1955 of 18 months of extreme difficulties, Dr. Quinones 
failed to recognize that this indicated the appellant's 
"extreme" symptoms began approximately ten months prior to 
his entry into service.  Dr. Quinones stated that the 
appellant's night vision problems were due to retinitis 
pigmentosa, and this also supports a conclusion that the 
appellant's night blindness symptoms that began prior to 
service were indicative of the development of retinitis 
pigmentosa prior to service. 

Based on a thorough review of all the evidence of record, the 
Board concludes that the evidence clearly and unmistakably 
shows that the appellant's retinitis pigmentosa existed prior 
to his entry into service, and the presumption of soundness 
is rebutted.  Although retinitis pigmentosa is a hereditary 
disease and preexisted the appellant's entry into service, 
service connection may be granted if the manifestations of 
this disease during service showed that this condition was 
aggravated.  See VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  
Therefore, the issue is whether this preexisting condition 
was aggravated by the appellant's military service.  The laws 
and regulations regarding aggravation of a preexisting 
disease are discussed above.

The evidence is at least in equipoise as to whether the 
appellant's preexisting retinitis pigmentosa increased in 
severity during service.  It is the defined and consistently 
applied policy of the Department of Veterans Affairs to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  38 C.F.R. 
§ 3.102 (1998).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, such doubt will be resolved in 
favor of the claimant.  By reasonable doubt is meant one that 
exists because of an approximate balance of positive and 
negative evidence that does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.

On the one hand, the appellant's statements indicated that 
his increased difficulties with night vision began prior to 
service and continued during service, with no indication that 
his problems somehow worsened or changed during service.  
However, his visual acuity upon entry into service was 
correctable to 20/20, but it was correctable only to 20/30 
upon his separation from service.  Dr. Collazo stated that 
the appellant's condition "worsened" while he was on active 
duty.  There is sufficient objective evidence of an increase 
in the appellant's disability due to retinitis pigmentosa 
during his military service to raise the presumption of 
aggravation.  In order to rebut the presumption of 
aggravation, there must be clear and unmistakable evidence 
(obvious or manifest) that the increase in severity was due 
to the natural progress of the disability.  38 U.S.C.A. § 
1153 (West 1991); 38 C.F.R. § 3.306(a) and (b) (1998).

In this case, the medical evidence clearly and unmistakably 
shows that the increase in severity during the appellant's 
military service was due to the natural progress of retinitis 
pigmentosa.  First, the treatise evidence from the 
ophthalmology textbook submitted by the appellant's 
representative indicated that retinitis pigmentosa initially 
manifests with symptoms of night blindness and then vision is 
gradually lost.  Second, the VA expert ophthalmologist 
opinion from 1993 concluded that the appellant's retinitis 
pigmentosa had progressed normally and was not affected by 
his military service.  Third, the VA expert ophthalmologist 
opinion from 1998 concluded that the appellant's retinitis 
pigmentosa started to progress during the 1950s, but this was 
the normal course for this disease where the early 
manifestations of night blindness are followed by 
constriction in the visual fields and progresses to tubular 
vision and finally to loss of central vision.  These medical 
opinions were based on medical principles as to the course of 
retinitis pigmentosa, as well as the medical evidence of 
record, including the appellant's service medical records.  

These opinions, when considered with all evidence of record, 
are persuasive.  The appellant's symptoms of retinitis 
pigmentosa prior to service were apparently only night 
blindness.  Based on his statements, his difficulties with 
night vision, although present his whole life, worsened in 
the ten months prior to service and the first eight months of 
his military service.  His vision slightly deteriorated 
during his almost two years of military service as shown by 
his visual acuity upon entry and separation from service.  
His vision continued to worsen gradually, as shown by the VA 
examination four months after his separation from service.  
This deterioration progressed to the point that the appellant 
is now totally blind 43 years after his separation from 
service. 

Based upon the evidence of record, the Board finds that the 
presumption that the appellant's retinitis pigmentosa was 
aggravated by his military service has been rebutted  
effectively by medical evidence that clearly and unmistakably 
shows that the increase in disability during service was due 
to the natural progress of this disorder.  There is no 
contrary competent medical evidence, and no reasonable doubt 
on this matter that could be resolved in the appellant's 
favor.  With respect to the argument of the appellant's 
representative that the Board has granted other veterans' 
claims for service connection for retinitis pigmentosa and 
must therefore also grant this claim, every Board decision is 
made on the merits of the particular claim before it based on 
application of VA's laws and regulations to the evidence of 
record.  Although it is conceivable that other claims for 
retinitis pigmentosa have been granted, those decisions have 
no precedence since they were each based on the particular 
evidence in that claimant's case.  For the reasons and bases 
discussed above, the Board has determined that the 
preponderance of the evidence is against this claim for 
service connection for retinitis pigmentosa.  Accordingly, 
the appellant's claim is denied.


ORDER

1.  As new and material evidence has been received, the claim 
of entitlement to service connection for an eye disorder is 
reopened, and, to that extent, the appeal is allowed.

2.  Entitlement to service connection for an eye disorder, to 
include retinitis pigmentosa, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

